Plaintiff appeals from an order confirming the report of an official referee and denying its motion for leave to enter a deficiency judgment in a foreclosure action, after the purchase by it at the foreclosure sale for the sum of $500. The mortgage, in amount $180,000, was executed and delivered on April 15, 1931. Plaintiff-appellant sought leave to enter a deficiency judgment for $28,145.53. It claims that the market value on August 21, 1934, the date of the sale, was $182,700. These two sums aggregate the amount set forth in the report of sale as due the plaintiff. Respondents claim that there was no fair and reasonable market value for the property on August 21, 1934, the date of sale, and that the nearest date prior to the foreclosure sale when there was a fair market value for the property was 1931, when its value was from $234,900 to $240,000. Order unanimously affirmed, with costs. In our opinion, the findings of the official referee as to the value of the premises at the nearest date prior to the sale, when there was a market for the property, are sufficiently supported by the evidence. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.